223 S.W.3d 180 (2007)
STATE of Missouri, Respondent,
v.
Aaron CURRY, Appellant.
No. ED 88039.
Missouri Court of Appeals, Eastern District.
May 15, 2007.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Aaron Curry ("Defendant") appeals from his conviction for stealing. Defendant contends that the trial court erred in overruling his judgment for acquittal, overruling his motion to strike the venire panel, overruling his objection and sustaining the State's motion to strike a venire-person, and rejecting his request for a lesser included offense instruction.
*181 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).